Title: From Thomas Jefferson to James Taylor, Jr., 1 February 1804
From: Jefferson, Thomas
To: Taylor, James, Jr.


               
                  Dear Sir
                  Washington Feb. 1. 1804.
               
               I recieved last night your favor of Jan. 24. and thank you for your attention to me as to the Champagne you have recieved. my desire to take of it must depend entirely on it’s quality. if fine I should be willing to take 30. dozen: but if not fine, it would be useless here. will you be so good as to send me a single case of it by the first possible conveyance by water, so that I may try it, and will instantly give you an answer. but I would wish you in the mean time not to miss the sale of the whole should you have an offer; because I should not otherwise feel myself at the perfect liberty I wish to be at, to purchase or not according to it’s quality. as the ice in the Patomak may for some time prevent the arrival even of the sample, I think if 4. bottles were well packed in a light box, they would come safely by the stage, as quickly as a letter by the post, and I could decide on recieving them.   The pipe of Madeira you will be so good as to forward at your convenience. the single one will suffice for me this year as the increased taste for French wines lessens the consumption of Madeira. Accept my salutations & assurances of respect.
               
                  Th: Jefferson
               
            